Citation Nr: 1639252	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-24 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection a right leg injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1958 and had subsequent service in the Navy Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  A copy of the transcript of this hearing has been associated with the claims file.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right leg injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to noise exposure during active duty.

2.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active duty. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable decision herein as to entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that any deficiencies in notice or assistance are not prejudicial to the Veteran.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

That a disease or injury occurred in service is not enough; there must be chronic disability resulting from the disease or injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309, including organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a period of war or after December 31, 1946, certain chronic disabilities, including bilateral hearing loss, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

The Veteran asserts that his bilateral hearing loss and tinnitus are due to acoustic trauma experienced during active duty in the U. S. Navy.  Specifically, the Veteran testified that while serving as an electrician's mate on a small ship for three years, he slept on a bottom bunk that was approximately three feet above a propeller shaft and the drive gear.  

The Veteran's service treatment records do not reflect complaints of or treatment for hearing loss or tinnitus during active duty.  On examination at separation from service, the Veteran's ears and ear drums were deemed normal, and the results of whispered and/or spoken voice testing reflected normal hearing.  However, the Veteran testified that he noticed hearing loss during service and as soon as seven or eight months after discharge from service.  He also testified to experiencing continuous hearing loss since service.  The Veteran's wife testified that she met the Veteran in 1967 and has observed the Veteran's hearing loss since that time.  With regard to tinnitus, the Veteran testified that he first noticed ringing in his ears during service.  The Board notes that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature," rather it is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).   

The Veteran was provided a VA audiology examination in November 2011, at which time he was diagnosed with bilateral sensorineural hearing loss and tinnitus.  As such, the Board finds that the Veteran has established current disabilities of bilateral hearing loss and tinnitus for service connection purposes.

With respect to an in-service injury, event, or illness, the Veteran's service treatment records do not reflect complaints of, treatment for, or diagnosis of hearing loss or tinnitus.  However, the Veteran's service personnel records confirm that he served as an electrician's mate during active duty in the Navy, and that he served two years and nine months of foreign and/or sea service.  As such, VA has conceded exposure to acoustic trauma.  Moreover, the Veteran is competent to provide evidence about what he has experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's descriptions of noise exposure during service are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although the latter alone may not bar a claim for service connection).  Accordingly, the Board finds that the Veteran experienced noise exposure during service and has thus established an in-service event for the purpose of service connection for bilateral hearing loss and tinnitus. 

With evidence of current disabilities and an in-service event or injury, the remaining element required to establish service connection is a nexus between the current disabilities and the in-service event or injury.  As to bilateral hearing loss, the November 2011 VA examiner provided a negative nexus opinion, finding that the Veteran's hearing loss was not at least as likely as not caused by or a result of military service.  The examiner stated that the Veteran's audiological evaluation "revealed a normal sloping to severe bilateral sensorineural hearing loss, 53 years after service," and that the hearing loss was more likely impacted by presbycusis and/or some other etiology.  However, this opinion is inadequate and therefore of limited probative value, as it appears the examiner did not consider the Veteran's consistent reports that his hearing loss began in service and has continued since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate when the examiner ignores the veteran's lay statements of an in-service injury or event unless the Board expressly finds that no such injury or event occurred).  

With regard to tinnitus, the November 2011 VA examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss, but an opinion was not provided as to whether the tinnitus was caused by or a result of military noise exposure.  In addition, the VA examiner did not provide a rationale for the opinion rendered nor consider the Veteran's consistent reports that his tinnitus began during service.  Thus, the Board assigns limited probative value to the examiner's opinion as to tinnitus.  

The Board acknowledges that the Veteran's hearing acuity was tested at both induction into service in July 1955 and separation from service in June 1958.  At both times, the Veteran was found to have normal hearing acuity via the whispered voice test.  However, the Board finds the normal findings at separation and the absence of a history of a change in hearing or a report of tinnitus at separation are not particularly probative evidence of whether these disabilities were present at separation.  The discharge hearing screening was limited to the whisper voice test and did not include an audiometric evaluation.  Whispered voice tests can be inaccurate and insensitive to the types of hearing loss most commonly associated with noise exposure.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (noting that audiometric evaluation is a more precise indicator of hearing problems than whispered voice testing).  Moreover, the Veteran did not specifically deny tinnitus or a change in hearing at separation, and he has not reported a post-service onset of these disabilities.  He has only reported that the hearing loss and tinnitus began during service.

The Veteran is competent and credible to report the symptoms of his bilateral hearing loss and tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 U.S.C.A. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence"); 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of . . . all pertinent medical and lay evidence.").  In this case, the Board finds it pertinent that hearing loss and tinnitus are considered organic diseases of the nervous system for VA purposes and, as such, are conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  As a result, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection. 

Here, the Board finds nothing in the record that would refute the competency and credibility of the Veteran's assertions regarding his symptoms of bilateral hearing loss and tinnitus.  The Veteran has consistently and credibly testified that his hearing loss and tinnitus began in service and have continued since service.  The Veteran's wife corroborated his testimony regarding continuous hearing loss since service, and she additionally noted that the Veteran's hearing loss has grown worse over time.  The Veteran and his wife both stated that the Veteran did not seek treatment until recently due to embarrassment and because he was able to compensate somewhat for these disabilities.  Furthermore, there is no evidence that the Veteran had any other significant occupational or recreational noise exposure after separation from service.  For these reasons, the Board finds the Veteran's statements that his hearing loss and tinnitus began during service to be competent and credible evidence of continuity of symptomatology for service connection purposes.  The Veteran's statements are thus afforded significant probative weight.    

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his bilateral hearing loss and tinnitus are related to in-service noise exposure.  As such, service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Upon review of the record, the Board finds that further development is required with regard to the Veteran's claim of entitlement to service connection for a right leg injury.  

At his August 2016 VA hearing, the Veteran testified that he received private medical treatment for his right leg injury from Dr. Farr in Ocala, Florida.  However, records of this treatment are not part of the Veteran's claims file.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Thus, on remand, the Veteran must be provided an opportunity to identify and authorize release of relevant private treatment records, specifically to include those from Dr. Farr.  If the Veteran adequately identifies outstanding private treatment records, appropriate efforts must be made to obtain the records and associate them with the claims file.  38 C.F.R. § 3.159(c)(1).

In addition, a VA Form 21-4138 submitted by the Veteran in August 2016 stated that he receives medical treatment at the VA outpatient clinic located in The Villages, Florida.  However, such records are not contained in the Veteran's claims file.  The Board observes that the Veteran may also be receiving treatment at the VAMC in Gainesville, Florida, but the record contains treatment notes from this facility only for the period from February 2010 through November 2011.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ therefore must obtain all outstanding VA treatment records and associate them with the claims file.  All attempts to obtain these records must be documented and the Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers.  The Board is particularly interested in treatment records from Dr. Farr in Ocala, Florida.  All attempts to obtain these records must be documented in the claims file.  The RO/AMC must make two attempts to obtain these records, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO/AMC must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

2.  Obtain all available VA treatment records from the VA medical center in Gainesville, Florida, and from the outpatient clinic in The Villages, Florida, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  After completing the above development, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


